DETAILED ACTION
The instant application having Application No. 17/164,856 has claims 1-20 pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in PEOPLE’S REPUBLIC OF CHINA on 9/1/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:
“wherein the at least one flag storage unit is located ahead the plurality of data storage units.” should be amended to read, “wherein the at least one flag storage unit is located ahead of the plurality of data storage units.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-10, and 14-18 are are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kang (KR20070011743 A, hereinafter Kang)
As per claim 6, Kang discloses:
A writing method of a non-volatile memory, comprising: writing a data stream into a plurality of data storage units [Kang teaches a flash memory (page 2, para. 14, line 1) used for storing data and para data (flag) attached to the storage data (page 3, paragraph 10, lines 1-4; page 4, paragraph 9, lines 1-2)]; setting a flag in response to a number of bits "0" in the data stream and a number of bits "1" in the data stream, wherein the flag indicates whether the data stream is inversed; and writing the flag into a plurality of flag storage units. [Kang teaches comparing the number of 1’s and 0’s in a data received from a host, and, depending on the result, inverting or not inverting the data (page 3, para. 9, lines 1-4), and setting a parity data (flag) indicating where the data is inverted or not with a 1-bit or 0-bit (page. 3, para. 10, lines 1-4), where the setting of the value in the bit flag necessary occurs in response to the result of the determination comparing the number of 0’s and 1’s; Kang also teaches the data may be processed in 
As per claim 7, Kang teaches all the limitations of claim 6 as shown above, and further discloses:
wherein the step of setting the flag in response to the number of bits "0" in the data stream and the number of bits "1" in the data stream comprises: determining whether the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream; inversing the data stream and setting the flag as a first value, when the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream; [Kang teaches comparing the number of 0’s and 1’s in the data input from the host, and inverting the data if the number of 0’s is greater than the number of 1’s. (page 3, para. 9, lines 1-4); Kang also teaches a parity data being set to ‘1’ (first value) if the data is inverted. (page. 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5)] keeping the data stream without being inversed and setting the flag as a second value, when the number of bits "0" in the data stream is less than the number of bits "1" in the data stream; and keeping the data stream without being inversed and setting the flag as the second value, when the number of bits "0" in the data stream is equal to the number of bits "1" in the data stream. [Kang teaches comparing the number of 0’s and 1’s in the data input from the host, and not inverting the data if the number of 0’s is less 
As per claim 8, Kang teaches all the limitations of claim 6 as shown above, and further discloses:
wherein a number of the plurality of flag storage units is greater than a bit number of the flag, [Kang teaches parity data (flag) comprising a single bit, as it indicates where the data is inverted or not with a 1-bit or 0-bit (page. 3, para. 10, lines 1-4); Kang also teaches that the parity data is added to the end of the data when being stored (page 4, para. 9, lines 1-2); Kang further teaches dividing the data into a plurality of subgroups (one of which corresponds to the data stream) and using a parity data (flag) for each subgroup (page 4, para. 10, lines 1-5); where the number of the units used to store the plurality of parity data is necessarily greater than the single bit comprising a parity data (flag)]; and the flag is stored in flag storage units between a first one of the plurality of flag storage units and a last one of the plurality of flag storage units. [Where a plurality of data subgroups and their attached parity data (flags) are stored into the nonvolatile memory as described above, a subgroup (data stream) and the flag attached to that subgroup may necessarily be located between the subgroups and flags stored before and after the instant subgroup (data stream) and flag, and the flag attached to the instant subgroup (data stream) would be stored in a storage unit located between the flag storage units where the flags for the earlier and later deposited subgroups’ flags are stored. (page 4, para. 10, lines 1-5)]

A non-volatile memory, comprising: a plurality of pages, each comprising a plurality of data storage units and at least one flag storage unit; [Kang teaches a flash memory used for storing data and flag (parity bits) attached to the storage data (page 4, paragraph 9, lines 1-2; page 3, para. 10, lines 1-4)] and a controller configured to perform:  determining whether a number of bits "0" in a data stream is greater than a number of bits "1" in the data stream; in response to determining that the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream, inversing the data stream, setting a flag as a first value, and writing the inversed data stream and the flag into a target page among of the plurality of pages; and [Kang teaches a controller for receiving data from the host, comparing the number of 0-bits and 1-bits in the data, and, if the number of 0-bits is greater than 1-bits, inverting the input data, storing a parity data (flag) indicating ‘1’ (first value), and storing the inverted data and the flag in the flash memory (page 2, para. 14, lines 1-4; page 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5)] in response to determining that the number of bits "0" in the data stream is less 15than or equal to the number of bits "1" in the data stream, setting the flag as a second value, and writing the data stream and the flag into the target page.  [Kang teaches comparing the number of 0’s and 1’s in the data input from the host (data stream), and not inverting the data if the number of 0’s is less than or equal to the number of 1’s. (page 3, para. 9, lines 1-6) ; Kang also teaches a parity data being set to ‘0’(second value)  if the data is not inverted and storing internal data and parity 
As per claim 10, Kang teaches all the limitations of claim 9 as shown above, and further discloses:
wherein the data stream or the inversed data stream is written into the plurality of data storage units of the target page, and the flag is written to the at least one flag storage unit of the target page.  [Kang teaches writing the input data and the parity data into the flash memory (page. 3, para. 10, lines 1-4); Kang also teaches attaching the parity data bit (flag) to the end of the data when storing to the flash memory (page 3, para. 10, lines 1-4; page 4, para. 9, lines 1-2); where the data may be processed in subgroups (page 4, para. 10, lines 1-5), and the parity data bit (flag) corresponding to a subgroup would necessarily be stored in the same storage location as the subgroup (data stream)]
As per claim 14, Kang teaches all the limitations of claim 9 as shown above, and further discloses:
wherein a number of bits of the flag is less than a number of the at least one flag storage unit. [Kang teaches parity data (flag) comprising a single bit, as it indicates where the data is inverted or not with a 1-bit or 0-bit (page. 3, para. 10, lines 1-4); Kang further teaches dividing the data into a plurality of subgroups (one of which corresponds to the data stream) and using a parity data (flag) for each subgroup (page 4, para. 10, lines 1-5); where the number of the units used to store the plurality of parity data is necessarily greater than the single bit comprising a parity data (flag)]

wherein the flag is written into the at least one flag storage unit excluding a first one and a last one of the at least one flag storage unit. [Kang teaches that the parity data is added to the end of the data when being stored (page 4, para. 9, lines 1-2; page 3, para. 10, lines 1-4); Kang further teaches dividing the data into a plurality of subgroups (one of which corresponds to the data stream) and using a parity data (flag) for each subgroup (page 4, para. 10, lines 1-5); when a plurality of data subgroups and their attached parity data (flags) are stored into the nonvolatile memory as described above, a subgroup (data stream) and the flag attached to that subgroup may necessarily be located between the subgroups and flags stored before and after the instant subgroup and flag, and the flag attached to the instant subgroup would be stored in a storage unit located between the storage units where the flags for the earlier and later deposited subgroups’ flags are stored.]
As per claim 16, Kang teaches all the limitations of claim 9 as shown above, and further discloses:
wherein the non-volatile memory is a flash memory. [Kang teaches a flash memory (page 2, para. 14, line 1)]
As per claim 17, Kang teaches all the limitations of claim 9 as shown above, and further discloses:
further comprising a page buffer, wherein the controller is further configured to perform: storing the data stream into the page buffer before determining whether the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream.  [Kang teaches a comparator (page buffer) that receives data from the 
As per claim 18, Kang teaches all the limitations of claim 17 as shown above, and further discloses:
wherein the step of inversing the data stream comprises: flipping, by the controller, each bit of the data stream in the page buffer. [Kang teaches a comparator (page buffer) that receives data from the host and performs the comparison of the number of 0’s and 1’s (page. 3, para. 9, lines 1-2); Kang teaches an inversion/non-inverting unit that generates of an input data that is inverted from the data in the comparator (page buffer) (para. 3, para. 9, lines 2-3); Kang also teaches that inverting the data involves replacing 0’s with 1’s and 1’s with 0’s (flipping) (page 4, para. 2, lines 3-4)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Asaoka (US 20150049549 A1, hereinafter Asaoka)

As per claim 1, Kang teaches:
A non-volatile memory, comprising: [Kang teaches a memory device (page 3, para 1, line 1)] the plurality of storage units comprise a plurality of data storage units and a plurality of flag storage units; [Kang teaches a flash memory (page 2, para. 14, line 1) used for storing data and a flag attached to the data to the storage data (page 4, para. 9, lines 1-2; page 3, para. 10, lines 1-4). Kang also teaches the data may be divided and processed in a plurality of subgroups, and a subgroup (data stream) may be accompanied by parity bit (flag) (page 4, para. 10, lines 1-5), where the storage units would necessarily include a plurality of flag storage units to storage the plurality of flags for the plurality of subgroups.] and a controller configured to perform: [Kang teaches a controller that controls a flash memory and interfaces with the host (page. 3, para 2, line 1-2)] writing a data stream into the plurality of data storage units; [Kang teaches data transmitted from the host being written to the flash memory (storage units) by the microprocessor and memory interface that are parts of the controller (para. 3, para. 6, lines 1-2), where the locations storing the data may comprise data storage units.] setting a flag in response to a number of bits "0" in the data stream and a number of bits "1" in the data stream; [Kang teaches comparing the number of 1’s and 0’s in a data received from a host and, depending on the result, inverting or not inverting the data (page 3, para. 9, lines 1-4), and setting a parity data (flag) indicating where the data is inverted or not with a 1-bit or 0-bit data (page. 3, para. 10, lines 1-4), where the setting of the value in the bit flag necessary occurs in response to the result of the determination comparing the number of 0’s and 1’s, and a data subgroup (data stream) is subject to the same process (page 4, and writing the flag into the plurality of flag storage units, wherein the flag indicates whether the data stream is inversed. [Kang teaches parity data (flag) indicating where the data is inverted or not with a 1-bit or 0-bit that is attached to the data (page 3, para. 10, lines 1-4), which may also be attached to a data subgroup that are individually determined if the data is divided into subgroups (page 4, para 10, lines 1-5); Kang also teaches storing the parity bit (flag) in the flash memory (page 4, paragraph 9, lines 1-2); where, since there may exist multiple flags for the multiple subgroups, (page 4, paragraph 10, lines 1-5), the flash memory would necessarily possess multiple units for storing the flags and the flag is deposited into one of the plurality of flag storage units.]
Kang does not explicitly disclose but Asaoka discloses:
a plurality of word lines; a plurality of bit lines; a plurality of storage units, wherein the plurality of storage units are addressed by the plurality of word lines and the plurality of bit lines, and [Asaoka teaches memory blocks comprising a plurality of bitlines and wordlines (para. 48, line 1 – para. 49, line 4; also see fig 2B) used for addressing (para. 90, line 1 – para. 92, line 6)]
Kang and Asaoka are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang and Asaoka, to modify the disclosures by Kang to include disclosures by Asaoka since both Kang and Asaoka teach data storage in flash memory. Therefore, it would be applying a known technique (using bitlines and wordlines to address storage units) to a known device (memory device for counting bits in a data stream 
Therefore, it would have been obvious to combine Kang and Asaoka for the benefit of obtaining the above specified limitations.
As per claim 2, Kang in view of Asaoka teaches all the limitations of claim 1 as shown above, and further discloses:
wherein the plurality of storage units are arranged in a plurality of rows, and the flag storage units are first storage units of the plurality of rows. Asaoka teaches flag areas (flag storage units) in a block, where the flag areas of each row are arranged to be ahead of the user data area (para. 48, lines 1-7; also see fig. 2B)
Kang and Asaoka are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang and Asaoka, to modify the disclosures by Kang in view of Asaoka to include further disclosures by Asaoka since both Kang and Asaoka teach data storage in flash memory. Therefore, it would be applying a known technique (arranging storage units so that the first storage units of a plurality of rows are designed to store flags) to a known device (memory device for storing data and flag information) ready for improvement to yield predictable results (memory device for storing data and flag information, 
Therefore, it would have been obvious to combine Kang and Asaoka for the benefit of creating a method to obtain the above specified limitations.
As per claim 4, Kang in view of Asaoka teaches all the limitations of claim 1 as shown above, and further discloses:
wherein when the number of bits "0" in the data stream is greater than the number of bits "1" in the data stream, the data stream is inversed and the flag is set as a first value; [Kang teaches comparing the number of 0’s and 1’s in the data input from the host, and inverting the data if the number of 0’s is greater than the number of 1’s. (page 3, para. 9, lines 1-4); Kang also teaches a parity data showing ‘1’ (first value) if the data is inverted. (page 3, para. 10, lines 1-4); Kang also teaches performing the same operation for each subgroup (one of which corresponds to the data stream) if the data is divided into subgroups (page 4, para. 10, lines 1-5) ]; when the number of bits "0" in the data stream is less than the number of bits "1" in the data stream, the data stream is kept without being inversed and the flag is set as a second value; and when the number of bits "0" in the data stream is equal to the number of bits "1" in the data stream, the data stream is kept without being inversed and the flag is set as the second value.  [Kang teaches comparing the number of 0’s and 1’s in the data input from the host (data stream), and not inverting the data if the number of 0’s is less than or equal to the number of 1’s. (page 3, para. 9, lines 1-6); Kang also teaches a parity data being set to ‘0’ (second value) if the data is not inverted. (page 3, para. 10, lines 1-4); Kang also 
As per claim 5, Kang in view of Asaoka teaches all the limitations of claim 1 as shown above, and further discloses:
wherein a number of the plurality of flag storage units is greater than a bit number of the flag, [Kang teaches parity data (flag) comprising a single bit, as it indicates where the data is inverted or not with a 1-bit or 0-bit (page. 3, para. 10, lines 1-4); Kang also teaches that the parity data is added to the end of the data when being stored (page 4, para. 9, lines 1-2; page 3, para. 10, lines 1-4); Kang further teaches dividing the data into a plurality of subgroups (one of which corresponds to the data stream) and using a parity data (flag) for each subgroup (page 4, para. 10, lines 1-5); where the number of the plurality of parity data (flag) used is necessarily greater than the single bit comprising a parity data (flag)] and the flag is stored in flag storage units between a first one of the plurality of flag storage units and a last one of the plurality of flag storage units. [Where a plurality of data subgroups and their attached parity data (flags) are stored into the nonvolatile memory as described above, a subgroup (data stream) and the flag attached to that subgroup may necessarily be located between the subgroups and flags stored before and after the instant subgroup and flag, and the flag attached to the instant subgroup would be stored in a storage unit located between the storage units where the flags for the earlier and later deposited subgroups’ flags are stored. (page 4, para. 10, lines 1-5)]
As per claim 12, Kang teaches all the limitations of claim 9 as shown above. Kang does not explicitly disclose, but Asaoka discloses:
wherein the at least one flag storage unit is located ahead the plurality of data storage units. [Asaoka teaches flag areas (flag storage units) in a block, where the flag areas of each row are arranged to be ahead of the user data area (para. 48, lines 1-7; also see fig. 2B.]
Kang and Asaoka are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang and Asaoka, to modify the disclosures by Kang in view of Asaoka to include further disclosures by Asaoka since both Kang and Asaoka teach data storage in flash memory. Therefore, it would be applying a known technique (arranging storage units so that the first storage units of a plurality of rows are designed to store flags) to a known device (memory device for storing data and flag information) ready for improvement to yield predictable results (memory device for storing data and flag information, where the flag storage units are located in the first units of each row to allow faster access to the flags).
Therefore, it would have been obvious to combine Kang and Asaoka for the benefit of creating a method to obtain the above specified limitations.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Asaoka and Estakhri et al. (US 6757800 B1, hereinafter Estakhri)
As per claim 3, Kang in view of Asaoka teaches all the limitations of claim 1 as shown above. Kang in view of Asaoka does not explicitly disclose, but Estakhri discloses:
wherein the plurality of storage units further comprise a plurality of error correction code storage units, and the flag storage units are located after the plurality of error correction code storage units. [Estakhri teaches a configuration where a row of non-volatile memory contains two error correction fields ahead of a flag storage field (col. 8, lines 44-57)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the non-volatile memory provided by Kang in view of Asaoka with Estakhri’s disclosures directed towards storing error correction information and flag in the storage unit. Doing so would allow a configuration to “reduce the size of a volatile memory table, or map, that maintains translations between the host-provided sector addresses to addresses of blocks within the nonvolatile memory devices thereby reducing the cost of manufacturing the digital system.”. [Estakhri: col. 4, lines 29-33]
Therefore, it would have been obvious to combine Kang, Asaoka, and Estakhri for the benefit of obtaining the above specified limitations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Estakhri.
As per claim 11, Kang teaches all the limitations of claim 9 as shown above. Kang does not explicitly disclose, but Estakhri discloses:
wherein each of the plurality of pages further comprise a plurality of error correction code storage units, and the at least one flag storage unit is located after the plurality of error correction code storage units. [Estakhri teaches a configuration 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the non-volatile memory provided by Kang with Estakhri’s disclosures directed towards storing error correction information and flag in the storage unit. Doing so would allow a configuration to “reduce the size of a volatile memory table, or map, that maintains translations between the host-provided sector addresses to addresses of blocks within the nonvolatile memory devices thereby reducing the cost of manufacturing the digital system.”. [Estakhri: col. 4, lines 29-33]
Therefore, it would have been obvious to combine Kang and Estakhri for the benefit of obtaining the above specified limitations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Wadsworth et al. (US 5701492 A, hereinafter Wadsworth) 
As per claim 13, Kang teaches all the limitations of claim 9 as shown above. Kang does not explicitly disclose, but Wadsworth discloses: 
wherein the flag is one byte. [Wadsworth teaches use of a one byte flag. (col. 9, line 38)]
The disclosures by Kang and Wadsworth are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Wadsworth, to modify the teachings of Kang to include the teaching of Wadsworth since both Kang and Wadsworth teach 
Therefore, it would have been obvious to combine Kang and Wadsworth for the benefit of obtaining the above specified limitations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Okabe (US 20200395078 A1, hereinafter Okabe)
As per claim 19, Kang teaches all the limitations of claim 18 as shown above. Kang does not explicitly disclose, but Okabe discloses:
wherein when writing the data stream or the inversed data stream into the target page, a program voltage is applied to a word line associated with the target page, and a program inhibit voltage is applied to a bit line associated with one of the plurality of data storage units, which corresponds to a bit "1" of the page buffer. [Okabe teaches using program voltages from wordlines and inhibit voltages from bitlines, according to program instruction received from outside indicating input data of “0” or “1” (para. 30, lines 2-10)]
The disclosures by Kang and Okabe are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Okabe, to modify the teachings of Kang to include the teaching of Okabe since both Kang and Okabe teach use of storage in 
Therefore, it would have been obvious to combine Kang and Okabe for the benefit of obtaining the above specified limitations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nakanishi (WO 2017158997 A1, hereinafter Nakanishi) and Jacob et al. (US 20160210241 A1, hereinafter Jacob)
As per claim 20, Kang discloses all the limitations of claim 9 as shown above. Kang does not explicitly disclose, but Nakanishi discloses: 
wherein the at least one flag storage unit comprises 8 flag storage units, and 
[Nakanishi teaches eight pages (storage units) for storing substitution occurrence flag information (flag) (see the attached translated document: page 8, para. 6, line 2)
Kang and Nakanishi are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang and Nakanishi, to modify the disclosures by Kang to include disclosures by Nakanishi since both Kang and Nakanishi teach data storage. Therefore, it would be applying a known technique (reserving eight units for flag storage) to a known device (memory device for storing flags and other data) ready for 
Therefore, it would have been obvious to combine Kang and Nakanishi for the benefit of creating a method to obtain the above specified limitations.
Kang in view of Nakanishi does not explicitly disclose, but Jacob discloses:
the flag is 6 bits. [Jacob teaches a flag comprising six bits. (para. 67, lines 5-9)]
Kang, Jacob, and Nakanishi are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kang, Jacob, and Nakanishi, to modify the disclosures by Kang in view of Nakanishi to include disclosures by Jacob since Kang, Jacob, and Nakanishi all teach data storage. Therefore, it would be applying a known technique (using a 6-bit flag) to a known device (memory device for storing flags and other data) ready for improvement to yield predictable results (memory device for storing 6-bit flags to express desired information while optimizing space usage).
Therefore, it would have been obvious to combine Kang, Jacob, and Nakanishi for the benefit of creating a method to obtain the above specified limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183